IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-10566
                         Summary Calendar



ARCHIE D. WRIGHT,

                                         Plaintiff-Appellant,

versus

JOE SMITH, Assistant Warden,
Hutchins State Jail,

                                         Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:00-CV-2605-L
                       --------------------
                         November 8, 2001

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Archie D. Wright, Texas inmate # 203700, appeals the

dismissal of his civil rights suit under 28 U.S.C. §§ 1915A and

1915(e)(2)(b)(i).   The magistrate judge correctly noted that

under Heck v. Humphrey, 512 U.S. 477, 486-87 (1994), a plaintiff

cannot recover damages under 42 U.S.C. § 1983 when the alleged

constitutional violation would render a conviction or sentence

invalid, until the conviction has been "reversed on direct

appeal, expunged by executive order, declared invalid by a state


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-10566
                                 -2-

tribunal authorized to make such determination, or called into

question by a federal court's issuance of a writ of habeas

corpus."   However, the period of false imprisonment of which

Wright complains does not call into question the validity of the

conviction for which he was sentenced 180 days.

     Notwithstanding the district court’s error, this court can

affirm the dismissal of Wright’s suit as untimely.    See Bickford

v. Int'l Speedway Corp., 654 F. 2d 1028, 1031 (5th Cir. 1981)

(reversal is inappropriate if ruling of district court can be

affirmed on any grounds, regardless whether those grounds were

used by district court).    Because there is no federal statute of

limitations for § 1983 claims, district courts use the forum

state's personal injury limitations period.    Moore v. McDonald,

30 F.3d 616, 620 (5th Cir. 1994).   Texas' general personal injury

limitations period is two years.    See Tex. Civ. Prac. & Rem. Code

Ann. S 16.003(a) (Vernon 1986).    Although the Texas limitations

period applies, federal law governs when a § 1983 claim accrues,

and "[u]nder federal law, a cause of action accrues when the

plaintiff knows or has reason to know of the injury which is the

basis of the action."   Gartrell v. Gaylor, 981 F.2d 254, 257 (5th

Cir. 1993).   "The statute of limitations . . . begins to run when

the plaintiff is in possession of the 'critical facts that he has

been hurt and who has inflicted the injury . . . .' " Id.

     Wright asserts that the false imprisonment occurred on March

25, 1998, through April 21, 1998.   Thus, Wright had until April

21, 2000, to file the instant suit.   His complaint is dated and

signed November 24, 2000.   As such it is barred by the statute of
                          No. 01-10566
                               -3-

limitations, and the district court’s dismissal is AFFIRMED.

Wright’s motion for the appointment of counsel is DENIED.